DETAILED ACTION
Status of the Application
	Applicants’ Supplemental Amendment/Responses dated 03/15/2021 and 04/07/2021 have been entered.  The Terminal Disclaimer approved on 04/11/2021 is also acknowledged.  In the most recent Amendment/Response dated 04/07/2021, claims 123, 136, 137, 142, and 147 were amended.  Claims 123, 130-134, and 136-147 are pending.  In the Examiner's Amendment below, claims 142-147 have been rejoined, and claims 145-147 have been amended to correct typos.  With the Examiner’s Amendment, claims 123, 130-134, and 136-147 are pending and have been allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/10/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.  Please see attached initialed PTO-1449 forms.

Examiner’s Amendment
	An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to the Applicants, an amendment may be filed as provided by 37 C.F.R. 1.312.  The ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiner’s Amendment was given by Jeremy Miller on 04/08/2021.

	Claims 142-147 have been rejoined.
	Claims 145-147 have been amended.

	In claim 145, line 1, delete "method of 142” and substitute therefore - - - method of claim 142 - - -.

In claim 146, line 1, delete "method of 142” and substitute therefore - - - method of claim 142 - - -.

In claim 147, line 1, delete "method of 142” and substitute therefore - - - method of claim 142 - - -.

Reasons for Allowance
The following are the Examiner’s reasons for allowance:  as Applicants persuasively argued in the parent application (issued as U.S. Patent No. 10,233,277), while the closest prior art of record (Akhtari, cited in Applicants’ IDS dated 05/10/2019) mentions one or more biocompatible substrate polymers including starch and polymethacrylates and a surfactant polysorbate 80 covalently bound to nanoparticles, the definition of the first polymer and second polymer in their disclosure is different from the present invention as they are not graft-polymerized together.  Applicants persuasively showed in their disclosure that having polyethoxylated polysorbate covalently bound to polymeric chains of poly(methacrylic) acid which are graft 
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Claims 123, 130-134, and 136-147 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881.  The examiner can normally be reached on Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615